EXHIBIT 10.03

RELEASE AND WAIVER OF AGE DISCRIMINATION CLAIMS

June 30, 2008

William A. Roper, Jr.

Personally Delivered

Dear Mr. Roper:

Various federal, state and local laws prohibit age discrimination. These laws
are enforced through the U.S. Equal Employment Opportunity Commission and the
California Department of Fair Employment and Housing. If you believe your
treatment by the VeriSign, Inc. (“Company”), violated any of these laws, you
have the right to consult with these agencies and to file a charge with them,
and/or to file suit.

You may, instead, voluntarily execute this Release and Waiver of any age
discrimination claims, which would release the claims and waive the right to
recover any amounts to which you may have been entitled under such laws,
including but not limited to, any claims you may have based on age or under the
Age Discrimination in Employment Act of 1967 (ADEA), the Older Workers Benefit
Protection Act (OWBPA) and the California Fair Employment and Housing Act
(FEHA). You are hereby notified that you may take up to and including twenty one
(21) days to review this Release and Waiver and to seek the advice of counsel
concerning its affect on your legal rights (the “Consideration Period”). Should
you sign this agreement before expiration of the Consideration Period, your
signature shall mean that you have executed the agreement voluntarily and with a
full understanding of your rights.

Following your execution of the this Release and Waiver of any age
discrimination claims, you may revoke your signature for up to and including
seven (7) days from the date thereof. To be effective, the revocation must be in
writing and delivered to Rick Goshorn, Senior Vice President and General
Counsel, and Secretary to VeriSign’s Board of Directors, by close of business
(5:00 p.m. PST) on the seventh (7th) day following your execution of this
Release and Waiver. Your revocation of your signature on this Release and Waiver
shall have no effect upon any Settlement and General Release Agreement that you
may have already signed.

Provided that you sign Settlement and General Release Agreement, and this
Release and Waiver (and tender both to Mr. Goshorn), and further provided that
you do not revoke your signature on the Release and Waiver, VeriSign will
provide consideration for your release as follows:

In connection with the commencement of Roper’s employment, the Compensation
Committee of VeriSign’s Board of Directors granted to him a non-qualified stock
option to acquire 210,970 shares of VeriSign stock (the “First-Year Option”).
The First-Year Option was granted to him on August 7, 2007 at an exercise price
of $29.63 per share and vests in equal installments on each quarterly
anniversary of the date of grant of the First-



--------------------------------------------------------------------------------

William A. Roper, Jr., p. 2

 

Year Option; provided that Roper is continuously employed by VeriSign at all
times during the relevant quarter. Notwithstanding the foregoing, the vesting
and exercisability of the then-unvested shares of the First-Year Option that
would otherwise have vested had Roper remained employed through August 8, 2008,
shall accelerate in full. Other than as specifically set forth in this Release
and Wavier, the First-Year Option and the issuance of the underlying VeriSign
common stock will be subject to the terms and conditions of the VeriSign, Inc.
2006 Equity Incentive Plan (the “VeriSign 2006 Plan”) and the First-Year Option
Agreement executed by the Roper and VeriSign. The balance will be immediately
and permanently forfeited.

In connection with the commencement of Roper’s employment, the Compensation
Committee of VeriSign’s Board of Directors granted to him restricted stock units
to acquire 88,300 shares of VeriSign’s common stock (the “First-Year RSU Award
“). The First-Year RSU Award was granted to him on August 7, 2007. Pursuant to
the grant, the First-Year RSU Award were to have vested as follows: (i) if the
performance criteria specified in the First-Year RSU Award was achieved, the
First-Year RSU Awards would have vested in full on the third anniversary of the
date of grant of the First-Year RSU Award or (ii) if the performance criteria
specified in the First-Year RSU Award was not achieved, 50% of the First-Year
RSU Award would have vested on the fourth anniversary of the date of grant of
the First-Year RSU Award and 50% of the First-Year RSU Award would have been
forfeited; provided, however, that in each case the vesting was also subject to
Roper’s remaining continuously employed by VeriSign on each vesting date. In
consideration for Roper’s execution of this ADEA Release and Waiver without
revocation, VeriSign will accelerate the grant of one-third, or 29,433, shares
of VeriSign’s common stock under the First Year RSU Award. The performance
criteria will be waived as a condition of vesting and/or exercise of that right.
The balance of the grant, or the right to acquire 58,867 shares of VeriSign’s
common stock, shall be immediately and permanently forfeited.

Please read this Release and Waiver carefully. Your signature below will
indicate that you are entering into it freely and with a full understanding of
its terms.

 

Very truly yours, /s/ James Bidzos James Bidzos

Chairman of the Board

VeriSign, Inc.

I have been given 21 days to review this Waiver and Release with an attorney. To
the extent that I have signed this agreement prior to expiration of the 21 day
Consideration Period, I do so voluntarily and freely, and with a full
understanding of my rights. I know that I can revoke my signature for up to 7
days after I sign this Waiver and Release. I hereby release my rights to bring a
claim of age discrimination or age related claim under the ADEA, OWBPA or FEHA.
I



--------------------------------------------------------------------------------

William A. Roper, Jr., p. 3

 

further understand that a revocation of my signature on this Release and Waiver
will have no effect upon any Settlement and General Release Agreement I may have
signed. Nor is this Release and Waiver Agreement effective unless I have signed
a Settlement and General Release Agreement in favor of VeriSign, Inc.

 

/s/ William A. Roper, Jr. William A. Roper, Jr. Date:   June 30, 2008

Not Valid unless Dated